Citation Nr: 0509759	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-14 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation based on 
housebound status or the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) from a rating decision of the Louisville, Kentucky 
Regional Office (the RO) of the Department of Veterans 
Affairs (VA).

Procedural history

In September 2002, the RO denied the veteran's claim of 
entitlement to special monthly compensation, based on 
housebound status or the need for regular aid and attendance.  
The veteran indicated disagreement with that decision and, 
after being issued a statement of the case (SOC), perfected 
his appeal of this claim by submitting a substantive appeal 
(VA Form 9) in April 2003.

In June 2003, the veteran requested a personal hearing before 
a member of the Board, to be conducted by means of video 
teleconferencing.  He subsequently withdrew that request; see 
38 C.F.R. § 20.702(e).  He did not indicate that he sought 
another hearing date or a hearing conducted by different 
method.  The Board accordingly concludes that due process 
with regard to his right to a hearing before the Board has 
been satisfied.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.

Issues not on appeal

In a June 2004 rating decision, the RO denied claims of 
entitlement to service connection for a cerebral vascular 
accident, entitlement to an increased disability rating for 
service-connected residuals of frostbite of the right foot, 
entitlement to an increased disability rating for service-
connected residuals of frostbite of the left foot, and 
entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss.  The veteran was 
notified of this decision.  To the Board's knowledge he has 
not filed a notice of disagreement as to any of those issues.  
These claims, accordingly, are not in appellate status and 
are not before the Board at this time.  See 38 C.F.R. 
§ 20.200; see also Archbold v. Brown, 9 Vet. App. 124 (1996) 
[NOD initiates appellate review in VA administrative 
adjudication process, and request for appellate review is 
completed by claimant's filing of substantive appeal after 
SOC is issued by VA].


REMAND

After having carefully considered the matter, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty to notify and duty to 
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA).  

The record indicates that, on September 3, 2002, the veteran 
and his wife were contacted by telephone by RO personnel and 
were apparently furnished with the following information, as 
memorialized in a VA Form 119, Report of Contact:  
Notification of information/evidence required to substantiate 
the claim; notification of the evidence, identified by 
sources and dates, thus far received; and notification of 
evidence requested, but not received.  They were also 
apparently asked the following:  Does the veteran know of any 
other evidence felt to be pertinent to the claim (if yes, 
identify the sources and dates of additional evidence); if 
there is other evidence, will the veteran submit signed 
authorizations for the release of this evidence to VA so that 
VA would assist in obtaining the evidence, or will the 
veteran submit the evidence.  There is no written response 
from the veteran.

The United States Court of Appeals for Veterans Claims has 
specifically held that the notice requirement of the VCAA 
mandates that VA must notify a claimant of any evidence that 
is necessary to substantiate the claim, as well as which 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for producing.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The report of contact 
cited above does not satisfy this standard.  

In particular, it is not evident on the face of the report of 
contact that the veteran was advised as to which evidence VA 
would obtain and which evidence is the responsibility of the 
claimant, nor is it apparent that the veteran was advised of 
the particular evidence that would establish his entitlement 
to the special monthly compensation that he is seeking, and 
whose responsibility it would be to obtain that particular 
evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
It is also not apparent, based on review of this report of 
contact, that the veteran was specifically advised that he 
was to submit to VA any evidence in his possession that 
pertained to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2004).  

In brief, the Board finds that the telephone communication to 
the veteran and his spouse, no matter how well intended, has 
not satisfied the notice requirements of the VCAA.  Because 
the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must furnish the veteran and his 
representative a VCAA letter that 
specifically informs the veteran 
regarding what information and evidence 
is needed to support his claim, and which 
evidence is to be provided by the 
claimant and what portion is to be 
provided by VA.

2.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




